DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8, 10-17, and 19-22 allowed.
Regarding claim 1, 10, and its respective dependents, the art of record either alone or in combination fails to particular disclose or suggest the claim when considered as whole and particularly the concept of claim limitation “analyzing metadata encapsulated in a moov box of a media file to obtain media information for describing media data encapsulated in a mdat box of the media file, wherein the media file is expressed in non-streaming media format; searching media data within a given time frame according to the time of the media data represented by the media information; searching the position of the media data within the given time frame in the media file according to the position of the media data represented by the media information in the media file; extracting the media data corresponding to the position from the mdat box of the media file; and encapsulating the extracted media data and the metadata for describing the media data according to the encapsulating structure of segmented media file to obtain the segmented media file capable of being independently decoded, wherein the encapsulating the extracted media data and the metadata for describing the media data according to the encapsulating structure of segmented media file further comprises: calling a writing operation function of a class to complete writing-in and mergence of binary media data in memory buffering zones of sub-boxes of the segmented media file, and merging the sub-boxes with other sub-boxes, wherein a nesting relationship exists between the sub-boxes and the other sub-boxes.”
As to the art of record, Yang reference discloses the concept of processing and searching a particular position of the streaming program content. However, Yang does not teach with respect to the entire or combination claim limitation of “searching media data within a given time frame according to the time of the media data represented by the media information; searching the position of the media data within the given time frame in the media file according to the position of the media data represented by the media information in the media file; extracting the media data corresponding to the position from the mdat box of the media file; and encapsulating the extracted media data and the metadata for describing the media data according to the encapsulating structure of segmented media file to obtain the segmented media file capable of being independently decoded, wherein the encapsulating the extracted media data and the metadata for describing the media data according to the encapsulating structure of segmented media file further comprises: calling a writing operation function of a class to complete writing-in and mergence of binary media data in memory buffering zones of sub-boxes of the segmented media file, and merging the sub-boxes with other sub-boxes, wherein a nesting relationship exists between the sub-boxes and the other sub-boxes.”
As to the art of record, Hasek et al. reference discloses the concept of segmenting the streaming program content. However, Hasek et al. does not teach with respect to the entire or combination claim limitation of “searching media data within a given time frame according to the time of the media data represented by the media information; searching the position of the media data within the given time frame in the media file according to the position of the media data represented by the media information in the media file; extracting the media data corresponding to the position from the mdat box of the media file; and encapsulating the extracted media data and the metadata for describing the media data according to the encapsulating structure of segmented media file to obtain the segmented media file capable of being independently decoded, wherein the encapsulating the extracted media data and the metadata for describing the media data according to the encapsulating structure of segmented media file further comprises: calling a writing operation function of a class to complete writing-in and mergence of binary media data in memory buffering zones of sub-boxes of the segmented media file, and merging the sub-boxes with other sub-boxes, wherein a nesting relationship exists between the sub-boxes and the other sub-boxes.”
As to the art of record, Toma et al. reference discloses the concept of generating MP4 program file to provide to the user. However, Toma et al. does not teach with respect to the entire or combination claim limitation of “searching media data within a given time frame according to the time of the media data represented by the media information; searching the position of the media data within the given time frame in the media file according to the position of the media data represented by the media information in the media file; extracting the media data corresponding to the position from the mdat box of the media file; and encapsulating the extracted media data and the metadata for describing the media data according to the encapsulating structure of segmented media file to obtain the segmented media file capable of being independently decoded, wherein the encapsulating the extracted media data and the metadata for describing the media data according to the encapsulating structure of segmented media file further comprises: calling a writing operation function of a class to complete writing-in and mergence of binary media data in memory buffering zones of sub-boxes of the segmented media file, and merging the sub-boxes with other sub-boxes, wherein a nesting relationship exists between the sub-boxes and the other sub-boxes.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679.  The examiner can normally be reached on 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAI Y CHEN/               Primary Examiner, Art Unit 2425